Case 1:17-cv-22462-AHS Document 199 Entered on FLSD Docket 02/18/2019 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 1:17-CV-22462-UNGARO/O’SULLIVAN



  CIRCUITRONIX, LLC,

          Plaintiff,

  v.

  SHENZHEN KINWONG ELECTRONIC
  CO., LTD., and KINWONG ELECTRONIC
  (HONG KONG) CO., LTD.,

        Defendants.
  ____________________________________/

                       PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE

          Plaintiff, Circuitronix, LLC, (“CTX”), pursuant to Federal Rule of Evidence 201,

  requests the Court to take judicial notice of currency exchange rates between the Euro and U.S.

  Dollar, as well as the Chinese Yuan and the U.S. Dollar.

          The sales revenue depicted in Defendants’ answers to interrogatories, as well as in

  several trial exhibits, are stated in Euro and Chinese Yuan currencies. As such, in order to

  convert the amounts into U.S. Dollars, the Court should take judicial notice of the exchange rates

  for each currency.

          A court should take judicial notice of facts that are “not subject to reasonable dispute in

  that [they are] either: (i) generally known within the territorial jurisdiction of the trial court or (ii)

  capable of accurate and ready determination by resort to sources whose accuracy cannot

  reasonably be questioned.” Fed. R. Evid. 201(b). Courts routinely take judicial notice of the

  exchange rates of foreign currencies with the U.S. Dollar.                 See Deutsch Hollandische

  Tabakgesellschaft mBH & Co., KG v. Trendsettah USA, Inc., 2018 WL 2572942, at *3(C.D. Cal.
Case 1:17-cv-22462-AHS Document 199 Entered on FLSD Docket 02/18/2019 Page 2 of 4




  Apr. 30, 2018) (taking judicial notice of exchange rates between the Euro and the U.S. Dollar);

  United States v. Jabar, 2017 WL 4276652, at *14 n. 4 (W.D.N.Y. Sept. 27, 2017) (taking

  judicial notice of the U.S. Department of the Treasury Reporting Rate of Exchange to calculate

  exchange rate at the end of each fiscal quarter); Krystal v. China United Transport, Inc., 2017

  WL 4339343, at *2 (C.D. Cal. Sept. 26, 2017) (taking judicial notice of exchange rates between

  the Chinese Yuan and the U.S. Dollar); HostLogic Zrt. v. GH Int’l, Inc., 2014 WL 2968279, at

  *9 (M.D. Fla. June 30, 2014) (taking judicial notice of exchange rates between the Euro and the

  U.S. Dollar); Landaeta v. Century Grand I, LLC, 2011 WL 13223570, at *5 n.2 (S.D. Fla. June

  2, 2011) (taking judicial notice of exchange rates pursuant to Fed. R. Evid. 201); Rojas Mamani

  v. Sanchez Berzain, 636 F. Supp. 2d 1326, 1333 n.4 (S.D. Fla. 2009) (same); In re New Motor

  Vehicles Canadian Export Antitrust Litig., 522 F.3d 6, 15 n.10 (1st Cir. 2008) (same). Judicial

  notice is appropriate for information obtained from government websites.            See Deutsch

  Hollandische, 2018 WL 2572942 at *3.

         The historical quarterly exchange rates for both the Euro and the Chinese Yuan are

  available through the U.S. Department of the Treasury Reporting Rate of Exchange.1 See

  Treasury Reporting Rates of Exchange, https://fiscal.treasury.gov/reports-statements/treasury-

  reporting-rates-exchange/historical.html (last visited February 18, 2019). Because calculating the

  daily exchange rate for every sale would be an “Herculean task”, the use of average yearly

  exchange rates covering the relevant time period is acceptable. See e.g., United States v.

  Cusumano, 2015 WL 10324107, at *3 (N.D. Fla. 2015); Rojas Mamani, 636 F. Supp. 2d at 1329.




  1
   On the Department of Treasury Reports, the rate for the Chinese Yuan is listed under the
  Chinese Renminbi.

                                                  2
Case 1:17-cv-22462-AHS Document 199 Entered on FLSD Docket 02/18/2019 Page 3 of 4




         The average yearly exchange rate for the Euro from 2008 – present is set forth below:


                                    Average Yearly Exchange Rate

                                                           Chinese Yuan
                             Year         Euro (EUR)
                                                           (CYN)

                             2008         0.67875          6.93050

                             2009         0.72275          6.83150

                             2010         0.77825          6.77125

                             2011         0.72875          6.43600

                             2012         0.77275          6.29550

                             2013         0.75400          6.13100

                             2014         0.76850          6.17475

                             2015         0.90900          6.31175

                             2016         0.90575          6.67725

                             2017         0.87325          6.70425

                             2018         0.85100          6.66175

         Accordingly, CTX requests that the Court take judicial notice of the exchange rates for

  each currency.

                               Certificate of Good Faith Conference

         Pursuant to Local Rule 7.1.A.3, CTX’s counsel certifies that the parties conferred in a

  good faith effort to resolve the issues raised in the Request, but were unable to do so.


  Dated: February 18, 2019                              s/ Alan Rosenthal
                                                        Alan Rosenthal
                                                        arosenthal@carltonfields.com
                                                        Natalie J. Carlos
                                                        ncarlos@carltonfields.com
                                                        Carlton Fields

                                                    3
Case 1:17-cv-22462-AHS Document 199 Entered on FLSD Docket 02/18/2019 Page 4 of 4




                                            Suite 4200, Miami Tower
                                            100 S.E. Second Street
                                            Miami, FL 33131
                                            Telephone:    (305) 530-0050
                                            Facsimile:    (305) 530-0055

                                            Chauncey D. Cole IV
                                            chauncey.cole@coletrial.com
                                            Chauncey Cole, PA
                                            9100 South Dadeland Blvd., Suite 1553
                                            Miami, FL 33156
                                            Telephone:   (786) 497-7053

                                            Attorneys for Plaintiff, Circuitronix, LLC




                                        4
  117182390
